Bigelow, C. J.
There was not a scintilla of evidence offered by the plaintiff to sustain the allegations in the declaration, that the defendants were guilty of negligence in their capacity as warehousemen. In the first place, there was no legal evidence of the loss of the plaintiff’s property. So far as is shown by the exceptions, the only evidence on this point was that the plaintiff’s messenger said that the defendant’s agent told him that the depot had been broken open and the goods stolen. This was purely hearsay. But assuming that this part of the plaintiff’s case was satisfactorily made out, there was still an essential deficiency in the proof necessary to sustain the action. No fact was shown which tended to prove any neglect or omission of duty by the defendants. It was not sufficient to prove that the depot was broken open and the goods of the plaintiff stolen. This might have occurred when the defendants were in *100the exercise of the most careful vigilance and oversight. It was necessary for the plaintiff to go further, and offer some affirmative and substantive evidence of carelessness on the part of the defendants. They were liable only as depositories, and could not- be held liable except for negligence, in the want of ordinary care in the custody of the goods. Thomas v. Boston & Providence Railroad, 10 Met. 472. Of such negligence there was no evidence. It was not shown that the depot was not securely locked, or that any precaution against the risk of robbery was omitted, which a person in the exercise of due and reasonable care would have taken. In this state of the proof, the court was well warranted in ruling that the evidence was not sufficient to maintain the action, and in withholding the case from the jury. Denny v. Williams, 5 Allen, 5.

Exceptions overruled.